Title: From Joseph Anderson to William Steuben Smith, 17 May 1821
From: Anderson, Joseph
To: Smith, William Steuben


				
					Sir,
					Treasury-Department, Comptroller’s office, 17th. May, 1821
				
				The President of the United States having been pleased to appoint you to the office of Naval-Officer at Pensacola, your Commission is enclosed. You will take and Subscribe the oath prescribed by Law, and enter into bond, with two or more Sufficient Sureties, in the Sum of two thousand dollars, for the faithful discharge of the Trust. Forms of the oath and bond are also enclosed. When taken and executed, you will transmit them to this office, for approbation, together with the Certificate of the District-Attorney, or of one of the Judges of the District, or of the Clerk of the Court, touching the Sufficiency of the Sureties. You shall then be furnished with the forms and instructions necessary for the due discharge of your official duties.Respectfully
				
					Jos AndersonComptroller
				
				
			